Citation Nr: 0940292	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  07-24 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Law Clerk


INTRODUCTION

The Veteran had active service from April 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO granted the 
Veteran's service connection claim for hypertension and 
assigned a zero (0) percent evaluation, effective July 22, 
2003. 

The Veteran filed a timely notice of disagreement, by a 
letter dated in May 2005, with the rating decision.   The RO 
did not respond to this letter.  The Veteran submitted 
another letter (again disagreeing with the initial assignment 
of a non-compensable rating) in November 2005.  The RO issued 
a July 2006 rating decision denying entitlement to an 
increased rating for hypertension.  The Veteran submitted 
another notice of disagreement in August 2006 and the RO 
confirmed and continued his non-compensable rating in a July 
2007 statement of the case.  In an August 2007 VA Form 9 the 
Veteran perfected an appeal on the issue of entitlement to an 
initial evaluation in excess of 0 percent for his service-
connected hypertension.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

As an initial matter, the Board notes that the Veteran is, 
pursuant to his notices of disagreement dated May and 
November 2005, appealing the initial 0 percent rating that 
was assigned for his hypertension after service connection 
was granted.  The guidance of Fenderson v. West, 12 Vet. App. 
119 (1999), is for application when a claimant appeals the 
initial rating for a disability and VA must consider the 
propriety of a "staged" rating based on changes in the degree 
of severity of it since the effective date of service 
connection.

The Board observes the following in regard to the Veteran's 
medical history, pertinent to the issue on appeal: a private 
medical treatment note from July 2003 recommends increasing 
medication for hypertension; the record from a June 2004 VA 
treatment visit states that the Veteran's hypertension was 
un-controlled.

The Veteran was afforded an initial VA examination of his 
hypertension in February 2004 as part of the development of 
his claim of entitlement to service connection.  The examiner 
noted that the Veteran reported a history of hypertension 
since 1946 and reported taking medication for that disorder 
beginning in the 1980's.  At the time of the examination the 
Veteran was taking 40 milligrams of lisinopril daily for 
hypertension.

March 2005, another VA examiner noted that the Veteran 
reported the same history, but stated he was taking lotensin 
and felodipine for hypertension.

The most recent examination of record of hypertension is May 
2006, which is more than 3 years ago.  The report of this 
examination reflects that the claims file was not available 
for review.  The examiner stated, in reference to a prior 
abdominal aortic aneurysm reported by the Veteran, that "the 
aneurysm can be caused by elevated blood pressure, therefore 
this is significant."  The examiner also noted that the 
Veteran had been told he might need surgery for the aneurysm.  

The RO contacted the examiner for clarification, as to the 
nature of any relationship between the aneurysm and 
hypertension, in July 2006.  The examiner responded that he 
was unable to determine the existence of any relationship 
from the examination (and without viewing the claims file), 
but observed that hypertension was a risk factor for such 
aneurysms.

The May 2006 examination report also reveals that the Veteran 
was taking 5 milligrams of felodipine and 40 milligrams of 
lisinopril each day for hypertension.  Subsequent to the 
examination, in December 2006, the Veteran informed the RO 
via letter that his hypertension had worsened; he submitted 
evidence that his prescription of felodipine had been 
increased to 10 milligrams a day.

In later May 2006, the Veteran received private treatment for 
the aneurysm, which showed that there was no significant 
change in its size, but new iliac involvement.  Reports from 
his private physician show that the Veteran was advised to 
seek eventual surgical intervention for the aneurysm.  No 
further records from this provider appear in the record, but 
the Veteran reported in August 2007 that he received surgical 
intervention in April 2007.

Although more recent, June and July 2008, VA treatment 
records reflect that the Veteran's hypertension is now well-
controlled, his treatment history is unclear.  Specifically, 
after the last VA examination, the Veteran alleged a 
worsening of his condition and the record reflects a change 
in his medication levels.  

As the Veteran's history of hypertension is unclear, the 
Board finds that additional development is warranted prior to 
final adjudication of the issue of entitlement to an initial 
compensable evaluation.

Pursuant to 38 C.F.R. § 3.327(a) (2009), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the etiology, exact nature, or severity 
of a disability.  See also 38 C.F.R. § 3.159 (2009).  VA has 
the authority to schedule a compensation and pension 
examination when such is deemed necessary, and the Veteran 
has an obligation to report for that examination.  

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC must request that the 
Veteran provide the names, addresses, and 
dates of treatment from all health care 
providers, both VA and non-VA, who have 
treated him for hypertension.  These 
inquiries must include, but are not 
limited to, the health care provider who 
performed the claimed surgery for 
abdominal aortic aneurysm and any post-
surgical follow-up appointments.  After 
securing the necessary authorization(s), 
the RO/AMC must attempt to obtain copies 
of any pertinent treatment records 
identified by the Veteran that have not 
been previously secured.  If VA is 
unsuccessful in obtaining any medical 
records identified by the Veteran, it 
must inform the Veteran of this and 
provide him an opportunity to submit 
copies of the outstanding medical 
records.

2.	The RO/AMC must then schedule the 
Veteran for a VA examination to determine 
the current severity of the hypertension.  
The following considerations will govern 
the examination:

a.	The entire claims folder and a 
copy of this remand must be made 
available to the examiner in 
conjunction with this examination.  
The examination report must reflect 
review of pertinent material in the 
claims folder.

b.	After reviewing the claims file 
and examining the Veteran, the 
examiner must provide findings in 
accordance with Diagnostic Code 7101.  
The examiner must also address the 
possibility raised by the May 2006 
examiner in regard to the aortic 
aneurysm - specifically, does the 
Veteran have an aortic aneurysm 
caused by or aggravated by his 
service-connected hypertension.

c.	In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification 
of the evidence of record.  If the 
examiner is unable to render an 
opinion without resort to 
speculation, he or she should so 
state. 

d.	Any necessary tests or studies 
must be conducted, and all clinical 
findings should be reported in detail 
and correlated to a specific 
diagnosis.  The report prepared must 
be typed.

3.	After the above has been completed, 
the RO/AMC must review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If any report does not include adequate 
responses to the specific opinions 
requested, the report must be returned to 
the providing physician for corrective 
action.

4.	Thereafter, the RO/AMC must consider 
all of the evidence of record and re-
adjudicate the Veteran's claim for an 
initial compensable evaluation.  The 
RO/AMC must consider the propriety of a 
"staged" rating based on changes in the 
degree of severity of the Veteran's 
hypertension since the July 2003 
effective date of service connection.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case 
("SSOC").  The SSOC must contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, if 
indicated, the case should be returned to 
the Board for appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility 
to report for any examinations and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2009).   In 
the event that the Veteran does not report for any scheduled 
examination, documentation should be obtained which shows 
that notice scheduling the examination was sent to the last 
known address.   It should also be indicated whether any sent 
notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



